Exhibit 10.1

 

Execution Version

 

 

THIRD AMENDED AND RESTATED
SERVICING AGREEMENT

 

between

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer and as Lender

 

CAB EAST LLC and
CAB WEST LLC,
each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,”
as a Titling Company

 

and

 

HTD LEASING LLC,
as Collateral Agent

 

Dated as of July 22, 2005
as amended and restated as of September 1, 2019,

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

ARTICLE II DESIGNATION OF COLLATERAL SPECIFIED INTERESTS

2

Section 2.1.

Designation

2

Section 2.2.

Direction to Servicer

2

Section 2.3.

Servicing Supplements

2

ARTICLE III PURCHASE AND SERVICING OF LEASES AND LEASED VEHICLES

3

Section 3.1.

Engagement

3

Section 3.2.

Purchase of Leases and Leased Vehicles

3

Section 3.3.

Servicing of Leases and Leased Vehicles

3

Section 3.4.

Servicer Reports

6

Section 3.5.

Review of Servicer’s Records

6

Section 3.6.

Servicer’s Authorized and Responsible Persons

7

Section 3.7.

Servicer’s Fees

7

Section 3.8.

Servicer’s Expenses

7

Section 3.9.

Custodian

7

ARTICLE IV SALE OF LEASED VEHICLES

9

Section 4.1.

Termination of Leases; Return of Leased Vehicles

9

Section 4.2.

Sale of Leased Vehicles

9

ARTICLE V ACCOUNTS AND DISTRIBUTIONS

10

Section 5.1.

Bank Accounts

10

Section 5.2.

Investment of Funds in Revolving Facility Collection Account

11

Section 5.3.

Deposits and Payments

12

ARTICLE VI SERVICER

13

Section 6.1.

Servicer’s Representations and Warranties

13

Section 6.2.

Liability of Servicer

14

Section 6.3.

Indemnities of Servicer

15

Section 6.4.

Delegation and Contracting

15

ARTICLE VII SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER

16

Section 7.1.

No Resignation

16

Section 7.2.

Termination for Revolving Facility Pool

16

Section 7.3.

Termination for a Reference Pool

16

Section 7.4.

Continue to Perform

17

Section 7.5.

Successor Servicer

18

Section 7.6.

Transition of Servicing

19

Section 7.7.

Merger, Consolidation, Succession and Assignment

19

Section 7.8.

Non-Solicitation of Dealers and Lessees

20

ARTICLE VIII OTHER AGREEMENTS

20

Section 8.1.

Further Assurances

20

Section 8.2.

No Legal Title to Borrower Collateral

20

Section 8.3.

Tax Treatment

20

Section 8.4.

No Petition

21

Section 8.5.

No Recourse

21

 

i

--------------------------------------------------------------------------------



 

Section 8.6.

Limitation of Liability of Collateral Agent and Administrative Agent

21

Section 8.7.

Termination

21

ARTICLE IX MISCELLANEOUS

21

Section 9.1.

Amendments

21

Section 9.2.

Assignment; Benefit of Agreement; Third-Party Beneficiaries

22

Section 9.3.

Notices

22

Section 9.4.

Agent for Service

23

Section 9.5.

GOVERNING LAW

23

Section 9.6.

Submission to Jurisdiction

23

Section 9.7.

WAIVER OF JURY TRIAL

23

Section 9.8.

No Waiver; Remedies

23

Section 9.9.

Severability

24

Section 9.10.

Headings

24

Section 9.11.

Counterparts

24

 

ii

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED SERVICING AGREEMENT, dated as of July 22, 2005, as
amended and restated as of September 1, 2019 (this “Agreement”), between FORD
MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as Servicer and
as Lender, CAB EAST LLC, a Delaware limited liability company, and CAB WEST LLC,
a Delaware limited liability company, each acting for its series of limited
liability company interests designated as the “Collateral Specified Interest,”
as a Titling Company, and HTD LEASING LLC, a Delaware limited liability company,
as Collateral Agent.

 

BACKGROUND

 

CAB East Holdings, LLC is the sole Member of and the holder of the Collateral
Specified Interest in CAB East, which represents the entire limited liability
company interest in certain motor vehicle leases and leased vehicles acquired by
CAB East.  CAB West Holdings, LLC is the sole Member of and the holder of the
Collateral Specified Interest in CAB West, which represents the entire limited
liability company interest in certain motor vehicle leases and leased vehicles
acquired by CAB West.

 

Under each Titling Company LLC Agreement, the Holding Company, as holder of the
related Collateral Specified Interest, or the Titling Company, acting for the
related Collateral Specified Interest, may enter into a Servicing Agreement to
provide for the administration and servicing of the motor vehicle leases and
leased vehicles allocated to the related Collateral Specified Interest.

 

Each Titling Company pledged the motor vehicle leases and leased vehicles
allocated to the related Collateral Specified Interest to the Collateral Agent
for the benefit of the Lender and the Exchange Noteholders under the Credit and
Security Agreement.

 

The Lender, the Servicer and the Titling Companies entered into the Servicing
Agreement, dated as of July 22, 2005, as amended and restated as of December 1,
2006, as further amended and restated as of December 1, 2015 (the “Existing
Agreement”), to provide for the servicing of the motor vehicle leases and leased
vehicles allocated to each Collateral Specified Interest.

 

The parties intend to amend and restate the Existing Agreement on the terms and
conditions in this Agreement.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in Appendix A to Third
Amended and Restated Credit and Security Agreement, dated as of July 22, 2005,
as amended and restated as of September 1, 2019 (the “Credit and Security
Agreement”), among the Titling Companies, as Borrowers, U.S. Bank, as
Administrative Agent, HTD, as Collateral Agent, and Ford Credit, as Lender and
Servicer, or, for a Reference Pool, in the related Exchange Note Supplement. 
Appendix A also contains usage

 

--------------------------------------------------------------------------------



 

rules that apply to this Agreement.  Appendix A is incorporated by reference
into this Agreement.

 

ARTICLE II
DESIGNATION OF COLLATERAL SPECIFIED INTERESTS

 

Section 2.1.                                 Designation.  As stated in the
related Specification Notices (as defined in each Titling Company LLC Agreement)
(a) additional Leases and Leased Vehicles may be allocated to each Collateral
Specified Interest and (b) the Specified Interest Issue Date and the Specified
Interest Cutoff Date for each Collateral Specified Interest was July 22, 2005.

 

Section 2.2.                                 Direction to Servicer.  Under each
Titling Company LLC Agreement, the applicable Titling Company directs the
Servicer to deliver any notices required to be delivered to the applicable
Titling Company under the applicable Titling Company LLC Agreement for the
assignment or reallocation of Leases or Leased Vehicles from the related
Collateral Specified Interest.  If Ford Credit is the Servicer, the notices will
be considered given when the assignment or reallocation of a Lease and Leased
Vehicle is reflected on the books and records of the Titling Company.

 

Section 2.3.                                 Servicing Supplements.

 

(a)                                 Terms of Servicing Supplements.  On the
issuance of an Exchange Note under Section 4.1(a) of the Credit and Security
Agreement, the Servicer, the Lender, the Collateral Agent and each Titling
Company will enter into a supplement to this Agreement (each, a “Servicing
Supplement”) to acknowledge the allocation of the Leases and Leased Vehicles to
the related Reference Pool and to identify additional rights and obligations of
the Servicer for the administration, servicing and collection of the Leases and
Leased Vehicles in the related Reference Pool and the Exchange Note, including:

 

(i)                                     the Reference Pool Servicing Fee;

 

(ii)                                  any additional requirements for the
administration, servicing and collection of the Leases and Leased Vehicles in
the Reference Pool;

 

(iii)                               the reallocation of Leases and the related
Leased Vehicles from the Reference Pool or other remedy to be provided by the
Servicer on the occurrence of certain events or breaches by the Servicer; and

 

(iv)                              the reporting obligations for the Reference
Pool.

 

(b)                                 No Conflict.  The terms of a Servicing
Supplement may amend the terms of this Agreement solely for the related
Reference Pool.

 

2

--------------------------------------------------------------------------------



 

ARTICLE III
PURCHASE AND SERVICING OF
LEASES AND LEASED VEHICLES

 

Section 3.1.                                 Engagement.  Each Titling Company,
acting for the related Collateral Specified Interest, under the authority
granted to it in its Titling Company LLC Agreement, engages Ford Credit to act
as the Servicer of the Leases and Leased Vehicles for the Titling Company and
the Collateral Agent, and Ford Credit accepts the engagement.

 

Section 3.2.                                 Purchase of Leases and Leased
Vehicles.

 

(a)                                 Origination of Leases by Dealers; Role of
Servicer.  For so long as Ford Credit is the Servicer, the Servicer will, on
behalf of and for the account of each Titling Company, acquire Leases and Leased
Vehicles from Dealers according to the Underwriting Procedures for allocation to
the related Collateral Specified Interest.  The Servicer will direct Dealers to
originate Leases on a form providing for the assignment of the related Leased
Vehicle by the Dealer to the applicable Titling Company.

 

(b)                                 Titling of Leased Vehicles.  The Servicer
will cause the Certificate of Title for each Leased Vehicle acquired under
Section 3.2(a) to be issued and maintained in the name of the applicable Titling
Company and to reflect the Collateral Agent as the lienholder or holder of a
security interest according to the Underwriting Procedures.  Each Titling
Company authorizes the Servicer to retitle the Certificate of Title for a Leased
Vehicle to the other Titling Company if the Leased Vehicle is relocated or for
another reason.  The Servicer will not allow a Leased Vehicle to be titled in
the name of a Titling Company unless the related Certificate of Title has been
issued by a State or jurisdiction that is an Eligible State for the Titling
Company.

 

(c)                                  Purchase of Leases and Leased Vehicles.  On
origination of a Lease and assignment of the Lease by the Dealer to the
applicable Titling Company, the Servicer will pay, or cause to be paid, to the
related Dealer on the Titling Company’s behalf the purchase amount for the Lease
and Leased Vehicle according to the Underwriting Procedures from an Advance made
under Section 2.1(a) of the Credit and Security Agreement or from other funds
available to the Titling Company.  The Servicer will direct the Titling Company
to allocate each Lease, the related Leased Vehicle and the related rights to the
Collateral Specified Interest of the Titling Company.

 

(d)                                 List of Leases and Leased Vehicles.  The
Servicer will keep track of the Leases and Leased Vehicles acquired by each
Titling Company and allocated to the related Collateral Specified Interest.  On
request of a Titling Company, the Lender, the Administrative Agent or the
Collateral Agent, the Servicer will provide a list (or access to a list) of the
Leases and Leased Vehicles acquired by a Titling Company and allocated to the
related Collateral Specified Interest.

 

Section 3.3.                                 Servicing of Leases and Leased
Vehicles.

 

(a)                                 General Servicing Obligations.  The Servicer
will manage, service, administer and collect on the Leases and Leased Vehicles
with reasonable care using that degree of skill and attention that the Servicer
exercises for comparable motor vehicle leases that it services for itself

 

3

--------------------------------------------------------------------------------



 

and others according to the Servicing Procedures and will comply with all
material requirements of law.  The Servicer’s obligations will include:

 

(i)                                     collecting and applying (A) all amounts
received from Lessees on the Leases (including Excess Mileage and Excess Wear
and Use and any security deposits applied to pay amounts that a Lessee fails to
pay on a Lease), (B) all proceeds received from claims on insurance companies
for insurance covering the Leased Vehicles or Lessees, (C) all amounts received
on the Leases for Dealer Recourse, (D) all proceeds realized on the sale or
other disposition of the Leased Vehicles and (E) all net recoveries for
charged-off Leases;

 

(ii)                                  collecting and paying state and local fees
and taxes relating the Leases and Leased Vehicles;

 

(iii)                               investigating delinquencies;

 

(iv)                              sending invoices and notices and responding to
inquiries from Lessees;

 

(v)                                 processing requests for Payment Extensions,
Term Extensions and other modifications and adjustments;

 

(vi)                              administering Lease terminations, payoffs,
defaults and delinquencies;

 

(vii)                           repossessing or otherwise converting the
possession of Leased Vehicles under Leases that the Servicer determines are
unlikely to be paid in full;

 

(viii)                        selling, on behalf of the applicable Titling
Company, repossessed Leased Vehicles at public or private sale and selling or
otherwise disposing of Leased Vehicles returned on termination of the Leases or
otherwise;

 

(ix)                              refunding amounts to Lessees under the Leases;

 

(x)                                 collecting any remaining balance on the
Leases after disposing of the Leased Vehicles;

 

(xi)                              maintaining accurate and complete accounts and
receivables systems for servicing the Leases;

 

(xii)                           providing to the Custodian copies, or access to,
any documents and correspondence in the Lease Files; and

 

(xiii)                        providing Revolving Facility Pool Reports, Monthly
Investor Reports and other reports required to be provided by the Servicer under
this Agreement, any Servicing Supplement and any other Basic Document or
Exchange Note Basic Document;

 

The Servicer will comply with all material requirements of applicable law in
performing its obligations as servicer of the Leases.

 

4

--------------------------------------------------------------------------------



 

(b)                                 Security Deposits.  The Servicer will
maintain a record of any security deposits on the Leases and, if required by
applicable law, will maintain security deposits in a segregated account.  The
Servicer will apply any security deposits according to the Servicing Procedures.

 

(c)                                  Collection of Lease Payments; Extensions
and Amendments.  The Servicer will use reasonable efforts to collect all
payments due under each Lease.  The Servicer may waive late payment charges or
other fees that may be collected in the ordinary course of servicing a Lease. 
Subject to the related Servicing Supplement, the Servicer may grant extensions,
refunds, rebates or adjustments on a Lease or amend a Lease according to the
Servicing Procedures.

 

(d)                                 No Additional Miles for Payment Extensions. 
For a Payment Extension on a Lease, the Servicer may not increase the limit on
the aggregate mileage that the related Leased Vehicle may be driven without the
Lessee incurring a charge for Excess Mileage, except according to the Servicing
Procedures or as otherwise permitted by this Agreement or, for a Reference Pool,
the related Servicing Supplement.

 

(e)                                  Maintenance of Interests in Leased
Vehicles.  The Servicer will take all steps to maintain each Titling Company’s
ownership interest in the related Leased Vehicles and the perfection of the
Collateral Agent’s security interest in the Leased Vehicles created under the
Credit and Security Agreement.  Each Titling Company authorizes the Servicer to
take all actions to continue its ownership interest in a Leased Vehicle and the
perfection of the Collateral Agent’s security interest if a Leased Vehicle is
relocated to another State or for any other reason.  Unless required by law or
court order, the Servicer will not release a Titling Company’s ownership
interest or the Collateral Agent’s security interest in a Leased Vehicle, except
according to the Servicing Procedures and as permitted by the Basic Documents
and the Exchange Note Basic Documents.

 

(f)                                   No Impairment.  The Servicer will not
impair in any material respect the rights of a Titling Company or the Collateral
Agent in any Lease or Leased Vehicle, except according to the Servicing
Procedures or as permitted by this Agreement or, for a Reference Pool, the
related Servicing Supplement.

 

(g)                                  Sale of Charged-Off Leases.  The Servicer
may, on behalf of a Titling Company, sell to third parties Leases that have been
charged off, separately or together with the related Leased Vehicles.  Amounts
collected by the Servicer from the sales will be treated as recoveries on the
charged-off Leases and applied according to this Agreement and any related
Servicing Supplement.  The Leases and related Leased Vehicles will be deemed to
have been sold and assigned on receipt by the Servicer of the purchase price
from the purchaser, the Lien Granted to the Collateral Agent in the Leases and
the related Leased Vehicles will be deemed to have been released immediately
before sale, without further action by the parties.

 

(h)                                 Assignment for Enforcement.  The Leases are
assigned to the Servicer solely for the purpose of permitting the Servicer to
perform its servicing and administrative obligations under this Agreement and
the Servicing Supplements, including the start or pursuit of or participation in
a legal proceeding to enforce a Lease or otherwise related to a Lease.  If in a
legal proceeding it is held that the Servicer may not enforce a Lease on the
ground that it is not a real party in interest or a holder entitled to enforce
the Lease, the Titling Company will, at the

 

5

--------------------------------------------------------------------------------



 

Servicer’s expense and direction, assign the Lease to the Servicer solely for
that purpose or take steps to enforce the Lease, including bringing suit in the
names of the Collateral Agent, the Exchange Noteholders and the applicable
Titling Company.

 

(i)                                     Powers of Attorney.  Each Titling
Company appoints the Servicer as the Titling Company’s attorney-in-fact, with
full power of substitution to exercise all rights of the Titling Company for the
servicing and administration of the related Leases and Leased Vehicles.  This
power of attorney, and all authority given, under this Section 3.3(i) is
revocable and is given solely to facilitate the performance of the Servicer’s
obligations under this Agreement and the Servicing Supplements and may only be
used by the Servicer consistent with this Agreement and the related Servicing
Supplement.  On request of the Servicer, each Titling Company will furnish the
Servicer with written powers of attorney and other documents to enable the
Servicer to perform its obligations under this Agreement and the Servicing
Supplements.

 

(j)                                    Release Documents.  The Servicer is
authorized to execute and deliver, on behalf of itself, each Titling Company,
the Collateral Agent and the Exchange Noteholders, any documents of
satisfaction, cancellation, partial or full release or discharge, and other
comparable documents, for the Leases and the Leased Vehicles.

 

Section 3.4.                                 Servicer Reports.

 

(a)                                 Revolving Facility Pool Reports.  On request
of the Lender, the Collateral Agent, the Administrative Agent or a Titling
Company, the Servicer will deliver a list of the Leases and Leased Vehicles in
the Revolving Facility Pool and other information on the Revolving Facility Pool
as may be reasonably requested.  If funds are on deposit in the Revolving
Facility Collection Account for any Payment Date, the Servicer will deliver to
the Collateral Agent, the Administrative Agent and each Titling Company a report
for the Revolving Facility Pool (a “Revolving Facility Pool Report”) containing
information necessary for the Administrative Agent to make the payments and
distributions required by Article VII of the Credit and Security Agreement at
least two Business Days before the Payment Date.

 

(b)                                 Reference Pool Reports.  The Servicer will
deliver to the Lender, the Collateral Agent, the Administrative Agent, the
related Exchange Noteholder and any other Person stated in the related Servicing
Supplement a report for the related Reference Pool substantially in the form
attached to the Servicing Supplement (the “Monthly Investor Report”) at the
times stated in the related Servicing Supplement.

 

Section 3.5.                                 Review of Servicer’s Records.  The
Servicer will maintain records and documents relating to its performance under
this Agreement according to its customary business practices.  On reasonable
request not more than once during any year, the Servicer will give each Titling
Company, the Lender, the Collateral Agent and the Administrative Agent (or their
representatives) access to the records and documents to conduct a review of the
Servicer’s performance under this Agreement.  Any access or review will be
conducted at the Servicer’s offices during its normal business hours at a time
reasonably convenient to the Servicer and in a manner that will minimize
disruption to its business operations.  Any access or review will be subject to
the Servicer’s confidentiality and privacy policies.

 

6

--------------------------------------------------------------------------------



 

Section 3.6.                                 Servicer’s Authorized and
Responsible Persons.  On or before the date of this Agreement, the Servicer will
notify the Lender, the Collateral Agent and the Administrative Agent of each
Person who (a) will be authorized to give instructions and directions to the
Lender, the Collateral Agent and the Administrative Agent on behalf of the
Servicer and (b) is a Responsible Person for the Servicer.  The Servicer may
change such Persons by notifying the Lender, the Collateral Agent and the
Administrative Agent.

 

Section 3.7.                                 Servicer’s Fees.

 

(a)                                 Revolving Facility Pool Servicing Fee.  The
Servicer will be paid the Revolving Facility Pool Servicing Fee in consideration
for administering and servicing the Revolving Facility Pool and paying certain
fees and expenses relating to the Revolving Facility Pool.  The Revolving
Facility Pool Servicing Fee will be payable solely from, and the Servicer’s
right to receive the Revolving Facility Pool Servicing Fee will be limited in
recourse to, the Collections and other amounts available to pay the fee under
the Credit and Security Agreement.

 

(b)                                 Reference Pool Servicing Fee.  The Servicer
will be paid the Reference Pool Servicing Fee for the related Reference Pool in
consideration for administering and servicing the Reference Pool and paying
certain fees and expenses relating to the Reference Pool.  The Reference Pool
Servicing Fee for each Reference Pool will be payable solely from, and the
Servicer’s right to receive the Reference Pool Servicing Fee for each Reference
Pool will be limited in recourse to, the Collections and other amounts available
to pay the fee under the related Exchange Note Supplement.

 

Section 3.8.                                 Servicer’s Expenses.  Except as
otherwise stated in this Agreement or a Servicing Supplement, the Servicer will
be required to pay (i) its expenses for servicing the Leases and Leased Vehicles
and related activities under this Agreement or a Servicing Supplement, including
fees and expenses of legal counsel and independent accountants, taxes imposed on
the Servicer and expenses to prepare reports, certificates and notices under
this Agreement or a Servicing Supplement and (ii) any general corporation,
intangible, franchise, privilege or license taxes with respect to the Leases and
Leased Vehicles.  The Servicer will be reimbursed under this Agreement or any
related Servicing Supplement for (A) amounts paid by the Servicer that are
charged to the account of a Lessee according to the Servicing Procedures to
administer or service the related Lease, (B) amounts paid by the Servicer to
third parties for collection and for repossession, transportation,
reconditioning and disposition or a Leased Vehicle and (C) amounts (such as
fines for parking tickets and moving violations) required to be paid by a Lessee
that are paid by the Servicer.

 

Section 3.9.                                 Custodian.

 

(a)                                 Appointment of Custodian.  To reduce
administrative costs and facilitate the servicing of the Leases by the Servicer,
each Titling Company appoints Ford Credit, in its capacity as the Servicer, to
act as the custodian of the applicable Leases for the Titling Company and the
Collateral Agent, as their interests may appear.  Ford Credit accepts the
appointment and agrees to perform the custodial obligations in this
Section 3.9.  For any Leases and Leased Vehicles that are allocated to a
Reference Pool, any additional custodial obligations of the Custodian for the
related Lease Files will be stated in the Servicing Supplement.

 

7

--------------------------------------------------------------------------------



 

(b)                                 Custody of Lease Files.  The Custodian will
hold and maintain in custody the following documents for each Lease (the “Lease
Files”) for the benefit of the applicable Titling Company and the Collateral
Agent, using reasonable care and according to the Underwriting Procedures and
the Servicing Procedures:

 

(i)                                     the original Lease, if in tangible form,
or an authoritative copy, if in electronic form, clearly marked to show the
applicable Titling Company as the owner of the Lease;

 

(ii)                                  the credit application signed by the
Lessee;

 

(iii)                               the original Certificate of Title and all
related documents retained by the Servicer evidencing the ownership of the
related Leased Vehicle; and

 

(iv)                              all other documents, notices and
correspondence relating to the Lease, the related Leased Vehicle or the Lessee
that the Servicer generates in the course of servicing the Lease and the Leased
Vehicle.

 

Except as stated above, any document in a Lease File may be a photocopy or in
electronic format or may be converted to electronic format at any time.  The
Custodian will hold and maintain the Lease Files, including any receivables
systems on which the Lease Files are electronically stored, in a manner that
will permit the Servicer to comply with this Agreement and the Servicing
Supplements and each Titling Company and the Collateral Agent to comply with the
Credit and Security Agreement and the Exchange Note Supplements.

 

(c)                                  Delivery of Lease Files.  The Lease Files
are constructively delivered to the Collateral Agent, as pledgee of each Titling
Company under the Credit and Security Agreement, and the Custodian confirms to
each Titling Company and the Collateral Agent that it has received the Lease
Files.  No initial review or any periodic review of the Lease Files by each
Titling Company or the Collateral Agent is required.

 

(d)                                 Location of Lease Files.  The Custodian will
maintain the Lease Files (or access to any Lease Files stored in an electronic
format) at one of its offices or the offices of one of its custodians in the
United States.  On request of a Titling Company, the Collateral Agent or the
Administrative Agent, the Custodian will provide a list of locations of the
Lease Files.

 

(e)                                  Access to Lease Files.  The Custodian will
give the Servicer access to the Lease Files and, on request of the Servicer, the
Custodian will promptly release any document in the Lease Files to the Servicer
for purposes of servicing the related Lease.  The Custodian will give the
Titling Companies, the Collateral Agent and the Administrative Agent access to
the Lease Files and the receivables systems to conduct a review of the Leases. 
Any access or review will be conducted at the Custodian’s offices during normal
business hours at a time reasonably convenient to the Custodian and in a manner
that will minimize disruption of its business operations.  Any access or review
will be subject to the Custodian’s confidentiality and privacy policies.

 

(f)                                   Effective Period and Termination.  Ford
Credit’s appointment as custodian is effective on the Closing Date and will
continue until terminated under this Section 3.9(f).  If the

 

8

--------------------------------------------------------------------------------



 

Servicer resigns under Section 7.1 or is terminated under Section 7.2 or 7.3,
the Servicer’s appointment as custodian under this Agreement may be terminated
in the same manner as the Servicer may be terminated under Section 7.2 or 7.3. 
As soon as practicable after any termination of its appointment as custodian,
the Custodian will deliver the Lease Files to the Collateral Agent or its
designee or successor custodian at a place designated by the Collateral Agent. 
All reasonable expenses of transferring the Lease Files to the designee or
successor custodian will be paid by the terminated custodian on receipt of an
invoice in reasonable detail.

 

ARTICLE IV
SALE OF LEASED VEHICLES

 

Section 4.1.                                 Termination of Leases; Return of
Leased Vehicles.  The Servicer will contact the applicable Dealer on or before
the Scheduled Lease End Date for each Lease (or earlier or later if the Servicer
becomes aware that a Lease will be terminated before or after its Scheduled
Lease End Date).  On return of a Leased Vehicle by the related Lessee to the
Dealer, the Servicer will cause the Leased Vehicle to be inspected for Excess
Wear and Use, Excess Mileage, and any required repairs and will cause a vehicle
condition report (unless the Dealer is purchasing the Leased Vehicle) to be
delivered to the Servicer.  If the Servicer or its agent determines that the
Leased Vehicle requires repairs, the Dealer, as agent of the Servicer, will to
the extent permitted by the related Lease require that the Lessee pay to the
Dealer the estimated cost of the repairs.  If the Lessee disagrees with the
Dealer’s estimate of the cost of the repairs, the Servicer may grant a one month
Term Extension under the Lease to permit the Lessee to repair the Leased Vehicle
at the Lessee’s expense.  The Servicer will require the Lessee to pay Excess
Wear and Use or Excess Mileage as required by the terms of the related Lease.

 

Section 4.2.                                 Sale of Leased Vehicles.

 

(a)                                 Sale to Lessee or Dealer.  If a Dealer or
Lessee advises the Servicer that it will exercise an option to purchase a Leased
Vehicle, the Servicer, on behalf of the applicable Titling Company, will sell
the Leased Vehicle to the Dealer or Lessee (either directly or by sale to the
Dealer for resale to the Lessee).

 

(b)                                 Sale at Auction.  If neither the Dealer nor
the Lessee purchases a Leased Vehicle within a reasonable period (determined
according to the Servicing Procedures) following the return of the Leased
Vehicle, the Servicer, on behalf of the applicable Titling Company, will sell
the Leased Vehicle to a Dealer at a price determined by the Servicer according
to the Servicing Procedures, or at auction or otherwise.

 

(c)                                  Procedures On Sale.  For the sale or other
disposition of a Leased Vehicle under Section 4.2(a) or (b), the Servicer will,
on receipt of proceeds of the sale:

 

(i)                                     on behalf of the Collateral Agent,
deliver the related Certificate of Title to the purchaser of the Leased Vehicle;

 

(ii)                                  deliver the notice required under the
Titling Company LLC Agreement for the Leased Vehicle to the applicable Titling
Company; and

 

9

--------------------------------------------------------------------------------



 

(iii)                               change its records to reflect the
termination of the applicable Titling Company’s interest in the Lease and Leased
Vehicle.

 

ARTICLE V
ACCOUNTS AND DISTRIBUTIONS

 

Section 5.1.                                 Bank Accounts.

 

(a)                                 Establishment of Revolving Facility
Collection Account.  On or before the Closing Date, the Servicer will establish
a segregated trust account at the Administrative Agent in the name of the
Collateral Agent, as secured party for the benefit of the Secured Parties, and
designated as the “Revolving Facility Collection Account”.

 

(b)                                 Establishment of Exchange Note Bank
Accounts.  On or before each Exchange Note Issuance Date, the Servicer will
establish an Exchange Note Collection Account and any other bank accounts for
the related Reference Pool as stated in the related Servicing Supplement.  The
rights of the parties in the Exchange Note Collection Account and any other bank
account that is established for a Reference Pool will be governed by the related
Servicing Supplement.

 

(c)                                  Control of Revolving Facility Collection
Account.  The Revolving Facility Collection Account will be under the control of
the Collateral Agent so long as it remains subject to the Lien Granted under
Section 3.2 of the Credit and Security Agreement, except that the Servicer may
make deposits to or direct the Administrative Agent, on behalf of the Collateral
Agent, to make deposits to or withdrawals from the Revolving Facility Collection
Account according to the Basic Documents.  The Servicer may direct the
Administrative Agent, on behalf of the Collateral Agent, to withdraw from the
Revolving Facility Collection Account and pay to the Servicer or as directed by
the Servicer amounts that are not Collections for a Collection Period or that
were deposited in the Revolving Facility Collection Account in error.  Following
the payment in full of the Revolving Facility Balance, the termination of the
Revolving Facility and the release of the Revolving Facility Collection Account
from the Lien Granted under Section 3.2 of the Credit and Security Agreement,
the Revolving Facility Collection Account will be under the control of the
Borrowers.

 

(d)                                 Benefit of Revolving Facility Collection
Account; Deposits and Withdrawals.  The Revolving Facility Collection Account
and all cash, money, securities, investments, financial assets and other
property deposited in or credited to it will be held by the Collateral Agent, as
secured party for the benefit of the Secured Parties and, after payment in full
of the Revolving Facility Balance, the termination of the Revolving Facility and
the release of the Revolving Facility Collection Account from the Lien Granted
under Section 3.2 of the Credit and Security Agreement, as agent for the
Borrowers.  All deposits to and withdrawals from the Revolving Facility
Collection Account will be made according to the Basic Documents.

 

(e)                                  Administrative Agent’s Agreements About
Control.  For the Revolving Facility Collection Account, the Administrative
Agent agrees that:

 

(i)                                     securities, instruments, cash, money or
other property delivered to it under the Credit and Security Agreement or this
Agreement and investments of funds held in

 

10

--------------------------------------------------------------------------------



 

the Revolving Facility Collection Account will be promptly credited to the
Revolving Facility Collection Account;

 

(ii)                                  securities, instruments, cash, money or
other property credited to the Revolving Facility Collection Account will be
treated as a “financial asset” within the meaning of Section 8-102(a)(9) of the
UCC;

 

(iii)                               until the Revolving Facility Balance has
been paid in full, the Revolving Facility has been terminated and the Revolving
Facility Collection Account has been released from the Lien Granted under
Section 3.2 of the Credit and Security Agreement, it will comply with
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) originated
by the Collateral Agent, as secured party, without further consent of the
Borrowers or any other Person; and

 

(iv)                              the law of the State of New York will govern
the Revolving Facility Collection Account.

 

(f)                                   Securities Entitlements and Deposit
Account.  For funds in the Revolving Facility Collection Account:

 

(i)                                     any funds or property in the account
that is a “financial asset” as defined in Section 8-102(a)(9) of the UCC will be
physically delivered to, or credited to an account in the name of, the
Administrative Agent according to its customary procedures so that it
establishes a “securities entitlement” in favor of the Collateral Agent for the
funds or property; and

 

(ii)                                  any funds or property that are held in a
deposit account will be held solely in the name of the Collateral Agent at the
Administrative Agent, the deposit account will be subject to the exclusive
custody and control of the Collateral Agent and the Collateral Agent will have
sole signature authority for the deposit account.

 

Section 5.2.                                 Investment of Funds in Revolving
Facility Collection Account.

 

(a)                                 Permitted Investments.  If no Facility
Default or Facility Event of Default has occurred and is continuing, the
Servicer may instruct the Collateral Agent to invest any funds in the Revolving
Facility Collection Account, and, if investment instructions are received, the
Administrative Agent will invest the funds in the Revolving Facility Collection
Account in those investments.  The investment instructions form the Servicer may
be in the form of a standing instruction.  If (i) the Servicer fails to give
investment instructions for any funds in the Revolving Facility Collection
Account to the Administrative Agent by 11:00 a.m. New York time (or other time
as may be agreed by the Administrative Agent) on the Business Day before a
Payment Date or (ii) a Facility Default or Facility Event of Default has
occurred and is continuing, the Administrative Agent will invest and reinvest
funds in the Revolving Facility Collection Account according to the last
investment instructions received, if any.  If no prior investment instructions
have been received or if the instructed investments are no longer available or
permitted, the Administrative Agent will notify the Servicer and request new
investment instructions, and the funds will remain uninvested until new
investment instructions are received.  The Servicer may

 

11

--------------------------------------------------------------------------------



 

direct the Administrative Agent to consent, vote, waive or take any other
action, or not to take any action, on any matters available to the holder of the
investments.

 

(b)                                 No Liability for Investments.  Neither the
Servicer nor the Administrative Agent will be liable for the selection of
investments or for investment losses incurred on investments (other than in the
capacity as obligor, if applicable).

 

(c)                                  Continuation of Liens in Investments.  The
Servicer will not direct the Administrative Agent to make any investment of
funds or to sell any investment held in the Revolving Facility Collection
Account unless the security interest Granted and perfected in the account in
favor of the Collateral Agent will continue to be perfected in the investment or
the proceeds of the sale without further action by any Person.

 

(d)                                 Investment Earnings.  The Servicer will
receive investment earnings (net of losses and investment expenses) on funds in
the Revolving Facility Collection Account as additional compensation for the
servicing of the Leases and Leased Vehicles.  The Servicer will direct the
Administrative Agent to withdraw the investment earnings and distribute them to
the Servicer on each Payment Date.

 

Section 5.3.                                 Deposits and Payments.

 

(a)                                 Revolving Facility Pool; Right to Retain
Collections.

 

(i)                                     Subject to Section 5.3(a)(ii), the
Servicer will deposit in the Revolving Facility Pool Collection Account all
Collections on the Revolving Facility Pool within two Business Day after
application.

 

(ii)                                  If Ford Credit is the Lender and the
Servicer, it may (i) retain for its own account Collections on the Revolving
Facility Pool to the extent of (A) amounts payable to Ford Credit, as Servicer,
for the Revolving Facility Pool Servicing Fee under Article VII of the Credit
and Security Agreement, (B) amounts reimbursable to Ford Credit, as Servicer,
under Section 3.8 for the Revolving Facility Pool and (C) amounts payable to
Ford Credit, as Lender, for interest, principal or other amounts for the
Revolving Facility under Article VII of the Credit and Security Agreement and
(ii) make payments from Collections on the Revolving Facility Pool according to
Article VII of the Credit and Security Agreement.  Ford Credit, as Servicer and
Lender, as applicable, will separately account for all such retained amounts and
payments in the same manner as if those amounts had been deposited in the
Revolving Facility Collection Account and paid under Article VII of the Credit
and Security Agreement.  The Servicer may retain Collections for the Revolving
Facility Pool for its own account until those amounts are required to be paid
under Article VII of the Credit and Security Agreement.

 

(b)                                 Reference Pools.  The Servicer will deposit
the Collections for each Reference Pool in the related Exchange Note Collection
Account as stated in the related Servicing Supplement.  The Servicer may retain
Collections for the Reference Pool for its own account until those amounts are
required to be paid under Article VII of the Credit and Security Agreement or
the related Exchange Note Supplement.

 

12

--------------------------------------------------------------------------------



 

ARTICLE VI
SERVICER

 

Section 6.1.                                 Servicer’s Representations and
Warranties.  The Servicer represents and warrants to the Lender, each Titling
Company and the Collateral Agent, on the date of this Agreement, and each
Exchange Noteholder, on the related Exchange Note Issuance Date, on which the
Lender, each Titling Company and the Collateral Agent are relying in entering
into this Agreement and each Exchange Noteholder will rely in acquiring the
related Exchange Note.

 

(a)                                 Organization and Qualification.  The
Servicer is duly organized and validly existing as a limited liability company
in good standing under the laws of the State of Delaware.  The Servicer is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Servicer’s ability to perform its obligations
under the Basic Documents or Exchange Note Basic Documents to which it is a
party.

 

(b)                                 Power, Authority and Enforceability.  The
Servicer has the power and authority to execute, deliver and perform its
obligations under each of the Basic Documents and Exchange Note Basic Documents
to which it is a party.  The Servicer has authorized the execution, delivery and
performance of each of the Basic Documents and Exchange Note Basic Documents to
which it is a party.  Each of the Basic Documents and Exchange Note Basic
Documents to which the Servicer is a party is the legal, valid and binding
obligation of the Servicer enforceable against the Servicer, except as may be
limited by insolvency, bankruptcy, reorganization or other laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
completion of the transactions  contemplated by the Basic Documents and Exchange
Note Basic Documents to which the Servicer is a party and the performance of its
obligations under such documents will not (i) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document under which the Servicer is a debtor or guarantor,
(ii) result in the creation or imposition of a Lien on the Servicer’s properties
or assets under the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document (other than an Exchange Note Basic
Document), (iii) violate the Servicer’s certificate of formation or limited
liability company agreement or (iv) violate a law or, to the Servicer’s
knowledge, an order, rule or regulation of any federal or State court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or its properties that applies to the
Servicer, which, in each case, would reasonably be expected to have a material
adverse effect on the Servicer’s ability to perform its obligations under the
Basic Documents and Exchange Note Basic Documents to which it is a party.

 

(d)                                 No Proceedings.  To the Servicer’s
knowledge, there are no proceedings or investigations pending or threatened in
writing before a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Servicer or
its properties: (i) asserting the invalidity of the Basic Documents, the
Exchange Note Basic Documents, the Exchange Notes or any other Securities,
(ii) seeking to prevent the

 

13

--------------------------------------------------------------------------------



 

issuance of the Exchange Notes or the completion of the transactions
contemplated by the Basic Documents or Exchange Note Basic Documents or
(iii) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the Servicer’s ability to perform its
obligations under, or the validity or enforceability of, the Basic Documents,
the Exchange Note Basic Documents, the Exchange Notes or any other Securities,
in each case, other than the proceedings that, to the Servicer’s knowledge,
would not reasonably be expected to have a material adverse effect on the
Servicer and its subsidiaries considered as a whole or the performance by the
Servicer of its obligations under, or the validity and enforceability of, the
Basic Documents, the Exchange Note Basic Documents, the Exchange Notes or any
other Securities.

 

Section 6.2.                                 Liability of Servicer.

 

(a)                                 Liability for Specific Obligations.  The
Servicer will be liable only for its specific obligations under this Agreement
and each Servicing Supplement.  All other liability is expressly waived and
released as a condition of, and consideration for, the execution of this
Agreement and each Servicing Supplement by the Servicer.  The Servicer will be
liable for its willful misconduct, bad faith or negligence in performing its
obligations under this Agreement and each Servicing Supplement.

 

(b)                                 No Liability of Others.  The Servicer’s
obligations under this Agreement and each Servicing Supplement are corporate
obligations.  No Person will have recourse, directly or indirectly, to any
member, manager, officer, director, employee or agent of the Servicer for the
Servicer’s obligations under this Agreement and each Servicing Supplement.

 

(c)                                  Legal Proceedings.  The Servicer will not
be required to start, pursue or participate in any legal proceeding that is not
incidental to its obligations to service the Leases and Leased Vehicles under
this Agreement or any Servicing Supplement and that in its opinion may result in
liability or cause it to pay or risk funds or incur financial liability.  The
Servicer may in its sole discretion start or pursue any legal proceeding to
protect the interests of the Titling Companies, the Lender and the Exchange
Noteholders under the Basic Documents and the Exchange Note Basic Documents. 
The Servicer will be responsible for the fees and expenses of legal counsel and
any liability resulting from the legal proceeding.

 

(d)                                 Force Majeure.  The Servicer will not be
responsible or liable for any failure or delay in performing its obligations
under this Agreement or any Servicing Supplement caused by, directly or
indirectly, forces beyond its control, including strikes, work stoppages, acts
of war, terrorism, civil or military disturbances, fire, flood, earthquakes,
storms, hurricanes or other natural disasters or failures of mechanical,
electronic or communication systems.  The Servicer will use commercially
reasonable efforts to resume performance as soon as practicable in the
circumstances.

 

(e)                                  Reliance by Servicer.  The Servicer may
rely in good faith on the advice of counsel or on any document believed to be
genuine and to have been executed by the proper party for any matters under this
Agreement or any Servicing Supplement.

 

14

--------------------------------------------------------------------------------



 

Section 6.3.                                 Indemnities of Servicer.

 

(a)                                 Indemnification.  The Servicer will
indemnify each Titling Company, the Holding Companies, the Lender, the
Collateral Agent, the Administrative Agent and the Exchange Noteholders, and
their officers, directors, employees and agents (each, an “Indemnified Person”)
for all fees, expenses, losses, damages and liabilities resulting from the
Servicer’s (including in its capacity as Custodian) willful misconduct, bad
faith or negligence in performing its obligations under the Basic Documents and
the Exchange Note Basic Documents (including the fees and expenses of defending
themselves against any loss, damage or liability and any fees and expenses
incurred in connection with any proceedings brought by the Indemnified Person to
enforce the Servicer’s indemnification obligations).

 

(b)                                 Proceedings.  If an Indemnified Person
receives notice of a Proceeding against it, the Indemnified Person will, if a
claim will be made against the Servicer under this Section 6.3, promptly notify
the Servicer of the Proceeding.  The Servicer may participate in and assume the
defense and settlement of a Proceeding at its expense.  If the Servicer notifies
the Indemnified Person of its intention to assume the defense of the Proceeding
with counsel reasonably satisfactory to the Indemnified Person, and so long as
the Servicer assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Servicer will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Servicer and the Indemnified Person.  If there is a
conflict, the Servicer will pay the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Servicer and the Indemnified Person, which approval
will not be unreasonably withheld.

 

(c)                                  Survival of Obligations.  The Servicer’s
obligations under this Section 6.3, for the period it was the Servicer, will
survive the Servicer’s resignation or termination, the termination of this
Agreement or any Servicing Supplement, the resignation or removal of the
Administrative Agent or the Collateral Agent or the dissolution of a Titling
Company.

 

(d)                                 Repayment.  If the Servicer makes a payment
to an Indemnified Person under this Section 6.3 and the Indemnified Person later
collects from others any amounts for which the payment was made, the Indemnified
Person will promptly repay those amounts to the Servicer.

 

Section 6.4.                                 Delegation and Contracting.  The
Servicer and the Custodian may not delegate to any Person its obligations under
this Agreement or any Servicing Supplement without the consent of each Titling
Company.  However, no notice or consent will be required for any delegation if
Ford Credit is the Servicer or the Custodian.  The Servicer or the Custodian may
contract with other Persons to perform its obligations under this Agreement and
any Servicing Supplement.  No delegation or contracting will relieve the
Servicer or the Custodian of its responsibilities, and the Servicer will remain
responsible for those obligations.  The Servicer or the Custodian will be
responsible for the fees of its delegates and contractors.

 

15

--------------------------------------------------------------------------------



 

ARTICLE VII
SERVICER RESIGNATION AND TERMINATION;
SUCCESSOR SERVICER

 

Section 7.1.                                 No Resignation.  The Servicer will
not resign as Servicer under this Agreement or any Servicing Supplement unless
it determines it is legally unable to perform its obligations under this
Agreement or the Servicing Supplement.  The Servicer will notify each Titling
Company, the Collateral Agent and the Administrative Agent of its resignation as
soon as practicable after it determines it is required to resign, including an
Opinion of Counsel supporting its determination.

 

Section 7.2.                                 Termination for Revolving Facility
Pool.  The Titling Companies may remove the Servicer and terminate its rights
and obligations under this Agreement solely for the Revolving Facility Pool by
notifying the Servicer, the Collateral Agent and the Administrative Agent.  The
notice of termination will state the date the termination will be effective,
which date must be at least 60 days after the date of the notice, and that the
termination applies solely to the Revolving Facility Pool.

 

Section 7.3.                                 Termination for a Reference Pool.

 

(a)                                 Reference Pool Servicer Termination Events. 
Unless otherwise stated in the related Servicing Supplement, the following
events will each be a “Reference Pool Servicer Termination Event” for the
related Reference Pool:

 

(i)                                     the Servicer fails to deliver to the
Collateral Agent or the Administrative Agent any proceeds or payment required to
be delivered on the Reference Pool under this Agreement or the related Servicing
Supplement and that failure continues for five Business Days after the earlier
of the date (A) the Servicer receives notice of the failure from the Collateral
Agent, the Administrative Agent or the related Exchange Noteholder or (B) a
Responsible Person of the Servicer has knowledge of the failure, unless:

 

(1)                                 (A) the failure is caused by an event
outside the Servicer’s control that the Servicer could not have avoided through
the exercise of commercially reasonable efforts, (B) the failure does not
continue for more than ten Business Days after the earlier of the date the
Servicer receives notice of the failure from the Collateral Agent, the
Administrative Agent or the related Exchange Noteholder or a Responsible Person
of the Servicer has knowledge of the failure, (C) during the period the Servicer
uses all commercially reasonable efforts to perform its obligations under this
Agreement and the related Servicing Supplement and (D) the Servicer promptly
notifies the Collateral Agent, the Administrative Agent and the Exchange
Noteholder of the failure (or acknowledges receipt of the notice of the
failure), including a description of the Servicer’s efforts to correct the
failure; or

 

16

--------------------------------------------------------------------------------



 

(2)                                 (A) the failure would not reasonably be
expected to, or after investigation and quantification does not, result in a
failure to pay or deposit an amount greater than 0.05% of the Exchange Note
Balance of the related Exchange Note and (B) the failure does not continue for
more than (i) if the Servicer’s long-term debt is rated investment grade by each
rating agency rating the related Securities, 90 days after the Servicer receives
notice of the failure or a Responsible Person of the Servicer has knowledge of
the failure and (ii) if the Servicer’s long-term debt is not so rated, 90 days
after the failure;

 

(ii)                                  the Servicer (including in its capacity as
Custodian) fails to observe or to perform in any material respect any other
obligation relating to the Reference Pool under this Agreement or the related
Servicing Supplement and that failure has a material adverse effect on the
rights of the related Exchange Noteholder and continues for 90 days after the
Servicer receives notice of the failure from the Collateral Agent, the
Administrative Agent or the Exchange Noteholder;

 

(iii)                               an Insolvency Event of the Servicer occurs;
or

 

(iv)                              any other event stated in the Servicing
Supplement for the related Exchange Note occurs.

 

(b)                                 Notice of Reference Pool Servicer
Termination Event.  The Servicer will notify each Titling Company, the
Administrative Agent, the Collateral Agent and the related Exchange Noteholder
of any Reference Pool Servicer Termination Event for the Reference Pool or any
event that with the giving of notice or passage of time, or both, would become a
Reference Pool Servicer Termination Event for the Reference Pool, at the times
stated in the related Servicing Supplement.

 

(c)                                  Removal for a Reference Pool.  If a
Reference Pool Servicer Termination Event occurs and is continuing, so long as
the related Exchange Note is Outstanding, the Titling Companies may and, if
directed by the Collateral Agent, the Administrative Agent or the related
Exchange Noteholder, must remove the Servicer and terminate its rights and
obligations under this Agreement and the related Servicing Supplement solely for
the related Reference Pool by notifying the Servicer, the Collateral Agent, the
Administrative Agent and the related Exchange Noteholder.  The notice of
termination will state the date the termination will be effective and the
related Reference Pool for which the Servicer is terminated.

 

(d)                                 Waiver of Reference Pool Servicer
Termination Events.  The related Exchange Noteholder may waive a Reference Pool
Servicer Termination Event by notifying the Servicer, each Titling Company, the
Administrative Agent and the Collateral Agent.  On the waiver, the Reference
Pool Servicer Termination Event will be considered not to have occurred.  No
waiver will extend to any other Reference Pool Servicer Termination Event or
impair a right relating to any other Reference Pool Servicer Termination Event.

 

Section 7.4.                                 Continue to Perform.  If the
Servicer resigns under Section 7.1, it will continue to perform its obligations
as Servicer under this Agreement and each Servicing

 

17

--------------------------------------------------------------------------------



 

Supplement until the earlier to occur of (a) a successor Servicer accepting its
engagement as Servicer under Section 7.5 or (b) the date the Servicer is legally
unable to act as Servicer.  If the Servicer is terminated under this Agreement
for the Revolving Facility Pool or a Reference Pool, it will continue to perform
its obligations as Servicer for the Revolving Facility Pool or the Reference
Pool under this Agreement and the related Servicing Supplement until the date
stated in the related notice of termination.

 

Section 7.5.                                 Successor Servicer.

 

(a)                                 Engagement of Successor Servicer.  If the
Servicer resigns or is terminated under this Agreement, the Titling Companies,
for the Revolving Facility Pool, or the related Exchange Noteholder, for a
Reference Pool, will promptly engage an institution having a net worth of not
less than $50,000,000 whose regular business includes the servicing of motor
vehicle leases, as the successor to the Servicer under this Agreement and any
Servicing Supplement, to the extent of the rights so terminated.  If no Person
has accepted the engagement as successor Servicer when the Servicer stops
performing its obligations, the Titling Companies or the related Exchange
Noteholder, as applicable, may petition a court of competent jurisdiction to
appoint an institution having a net worth of not less than $50,000,000 whose
regular business includes the servicing of motor vehicle leases, as successor to
the Servicer under this Agreement and any Servicing Supplement, to the extent of
the rights so terminated.

 

(b)                                 Acceptance of Engagement.  The successor
Servicer will accept its engagement by assuming the Servicer’s obligations under
this Agreement and any related Servicing Supplement or entering into an
amendment to this Agreement and any related Servicing Supplement or a new
servicing agreement and servicing supplement on substantially the same terms as
this Agreement and the related Servicing Supplement, in a form acceptable to the
Titling Companies, the Lender, the Collateral Agent and, for a termination under
Section 7.3, the related Exchange Noteholder.  The successor Servicer will
deliver a copy of the assumption, amendment or new servicing agreement and
servicing supplement to the other parties, the Administrative Agent and, if
applicable, the related Exchange Noteholders.

 

(c)                                  Compensation of Successor Servicer.  The
Titling Companies, in the case of a termination under Section 7.2, and the
related Exchange Noteholder, in the case of a termination under Section 7.3, may
make arrangements for the compensation of the successor Servicer out of
Collections that are part of the Borrower Collateral relating to the rights
terminated as they and the successor Servicer may agree.  No compensation will
exceed the amount paid to the predecessor Servicer under this Agreement or the
related Servicing Supplement.

 

(d)                                 Transfer of Authority.  On the effective
date of the Servicer’s resignation or termination or the later date that the
Servicer stops performing its obligations, all rights and obligations of the
Servicer under this Agreement and the related Servicing Supplement, to the
extent of the rights terminated, will become rights and obligations of the
successor Servicer.

 

(e)                                  Authority of Titling Companies and Exchange
Noteholders.  The Titling Companies, in the case of a termination under
Section 7.2, and the related Exchange Noteholder, in the case of a termination
under Section 7.3, are authorized to execute and deliver, on behalf of

 

18

--------------------------------------------------------------------------------



 

the Servicer, as attorney-in-fact or otherwise, all documents, and to do all
things necessary or advisable to effect the termination and replacement of the
Servicer.

 

Section 7.6.                                 Transition of Servicing.

 

(a)                                 Cooperation on Termination.  On its
resignation or termination, the Servicer will cooperate with the Titling
Companies, the Lender, the Administrative Agent, the Collateral Agent and the
successor Servicer in effecting (i) the termination of its rights and
obligations under this Agreement and the related Servicing Supplement, to the
extent of the rights terminated, and (ii) an orderly transition of such rights
and obligations to the successor Servicer.

 

(b)                                 Transfer of Cash, Lease Files and Records. 
As soon as practicable after the effective date of its resignation or
termination, the predecessor Servicer will (i) transfer to the successor
Servicer all funds relating to the Revolving Facility Pool or the Reference
Pool, as applicable, that are held or later received by the predecessor Servicer
and (ii) deliver to the successor Servicer the related Lease Files and the
related accounts and records maintained by the Servicer.  The Servicer will not
be obligated to provide, license or assign its processes, procedures, models,
servicing software or other applications to any successor Servicer or any third
party, or provide anything covered by a restriction on transfer or assignment or
a confidentiality agreement.

 

(c)                                  Expenses of Servicing Transition.  All
reasonable expenses incurred by the Titling Companies, the Collateral Agent, the
Administrative Agent and the successor Servicer in connection with (i) the
transition of servicing rights and obligations to the successor Servicer and
(ii) amending this Agreement or any Servicing Supplement or entering into an
assumption agreement or new agreement to reflect a succession of the Servicer
will be paid by the resigning or terminated Servicer on receipt of an invoice in
reasonable detail.

 

Section 7.7.                                 Merger, Consolidation, Succession
and Assignment.  Any Person (a) into which the Servicer is merged or
consolidated, (b) resulting from any merger or consolidation to which the
Servicer is a party, (c) succeeding to the Servicer’s business or (d) that is an
Affiliate of the Servicer to whom the Servicer has assigned this Agreement and
each Servicing Supplement, will be the successor to the Servicer under this
Agreement and each Servicing Supplement.  Within 15 Business Days after the
merger, consolidation, succession or assignment, such Person will (i) execute an
agreement to assume the Servicer’s obligations under this Agreement, each
Servicing Supplement and each Basic Document and Exchange Note Basic Document to
which the Servicer is a party (unless the assumption happens by operation of
law), (ii) deliver to the Titling Companies, the Collateral Agent and the
Administrative Agent an Officer’s Certificate and an Opinion of Counsel each
stating that the merger, consolidation, succession or assignment and the
assumption agreement comply with this Section 7.7 and (iii) deliver to the
Titling Companies, the Collateral Agent and the Administrative Agent an Opinion
of Counsel stating that the security interest in favor of the Collateral Agent
in the Borrower Collateral is or will be perfected.

 

19

--------------------------------------------------------------------------------



 

Section 7.8.                                 Non-Solicitation of Dealers and
Lessees.

 

(a)                                 Non-Solicitation Agreement.  Any successor
Servicer (other than an Affiliate of Ford Credit), by accepting the rights and
obligations under this Agreement and any Servicing Supplement agrees that it
will not engage in, and will ensure that none of its Affiliates, or any agent of
itself or any of its Affiliates, engages in any targeted solicitation of:

 

(i)                                     any Lessee for the purpose of
refinancing the related Lease in whole or in part or otherwise causing
prepayment under the Lease;

 

(ii)                                  any Lessee for the purpose of encouraging
the Lessee to terminate the related Lease through anyone other than the Dealer;

 

(iii)                               any Dealer for the purpose of providing
vehicle inventory or floorplan financing; or

 

(iv)                              any Dealer for the purpose of engaging in the
sale or lease of vehicles other than vehicles manufactured by Ford Motor Company
and its Affiliates.

 

(b)                                 Benefit of Non-Solicitation Agreement.  All
rights and benefits relating to solicitation of Lessees and the right, title and
interest in and to the list of Lessees and data and other information relating
to their Leases and Leased Vehicles will be for the benefit of Ford Credit and
its Affiliates.

 

ARTICLE VIII
OTHER AGREEMENTS

 

Section 8.1.                                 Further Assurances.  The Servicer
agrees to do and perform all acts and to execute all further documents required
or reasonably requested by the other parties or by the Titling Companies to more
fully effect the purposes of this Agreement, including the execution of
financing statements or continuation statements relating to the Borrower
Collateral for filing under the UCC of each applicable jurisdiction.

 

Section 8.2.                                 No Legal Title to Borrower
Collateral.  The Servicer will not have legal title to Leases and Leased
Vehicles.  Legal title to the Leases and Leased Vehicles will remain with the
applicable Titling Company.  Each Holding Company will be entitled to receive
distributions for their Collateral Specified Interest only according to this
Agreement, the Credit and Security Agreement and the applicable Titling Company
LLC Agreement.  However, if a Holding Company directs the applicable Titling
Company to deliver the Leases and Leased Vehicles held by the Titling Company to
or to the order of the Holding Company under the applicable Titling Company LLC
Agreement, the Servicer will assist the Titling Company in identifying and
delivering the applicable Leases and Leased Vehicles.  The direction will be
subject to the Credit and Security Agreement.

 

Section 8.3.                                 Tax Treatment.  The designation of
a Collateral Specified Interest is not intended to cause either Titling Company
to be classified as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

20

--------------------------------------------------------------------------------



 

Section 8.4.                                 No Petition.  Each party and each
Exchange Noteholder, by accepting the related Exchange Note, agrees that, before
the date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of all Secured Obligations, including all
Exchange Notes, and any other Securities, it will not start or pursue against,
or join any other Person in starting or pursuing against, either Titling Company
or either Holding Company any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other proceedings under any federal or
State bankruptcy or similar law.  This Section 8.4 will survive the termination
of this Agreement.

 

Section 8.5.                                 No Recourse.  Each Holding Company,
by accepting a Collateral Specified Interest, acknowledges that the Collateral
Specified Interest represents the limited liability company interest in the
Leases and Leased Vehicles only and does not represent an interest in or
obligation of the Servicer, Ford Credit, another Holding Company or their
respective Affiliates (other than the applicable Titling Company itself, limited
as described in this sentence), and no recourse may be had against the parties
or their assets, except as may be stated in this Agreement or the applicable
Titling Company LLC Agreement.

 

Section 8.6.                                 Limitation of Liability of
Collateral Agent and Administrative Agent.  In performing its obligations under
this Agreement, each of the Collateral Agent and the Administrative Agent is
subject to, and entitled to the benefits of, the Credit and Security Agreement. 
Neither the Collateral Agent nor the Administrative Agent will have any
liability for any act or failure to act of the Servicer.

 

Section 8.7.                                 Termination.  This Agreement may be
terminated at the option of the Servicer or the Titling Companies after the
Revolving Period terminates and the Outstanding Exchange Notes and the Advances,
if any, outstanding under the Revolving Facility are paid in full.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1.                                 Amendments.

 

(a)                                 Amendments to Clarify and Correct Errors and
Defects.  The parties may amend this Agreement or any Servicing Supplement to
clarify an ambiguity, correct an error or correct or supplement any term of this
Agreement or the Servicing Supplement that may be defective or inconsistent with
the other terms of this Agreement, in each case, without the consent of the
Exchange Noteholders or any other Person.

 

(b)                                 Other Amendments.  The parties may amend
this Agreement and any Servicing Supplement to add, change or eliminate terms of
this Agreement or the Servicing Supplement if:

 

(i)                                     the Servicer or the Titling Companies
deliver an Officer’s Certificate to the Collateral Agent and the Administrative
Agent stating that the amendment will not have a material adverse effect on the
Exchange Noteholders or, if such Officer’s Certificate is not or cannot be
delivered, the consent of each Exchange Noteholder (for amendments to this
Agreement) or the related Exchange Noteholder (for amendments to a Servicing
Supplement) is received; and

 

21

--------------------------------------------------------------------------------



 

(ii)                                  the Servicer or the Titling Companies
deliver an Opinion of Counsel to the Collateral Agent and the Administrative
Agent stating that the amendment will not (A) cause any Exchange Note to be
deemed sold or exchanged for purposes of Section 1001 of the Code or (B) cause a
Titling Company to be treated as an association or publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes or, if such
Opinion of Counsel is not or cannot be delivered, consent of each Exchange
Noteholder is received.

 

(c)                                  Notice of Amendments.  Promptly after
execution of an amendment, the Servicer will deliver a copy of the amendment to
the Administrative Agent and each related Exchange Noteholder.

 

Section 9.2.                                 Assignment; Benefit of Agreement;
Third-Party Beneficiaries.

 

(a)                                 Assignment.  Except as stated in Sections
7.5 and 7.7, neither this Agreement nor any Servicing Supplement may be assigned
by the Servicer without the consent of the Titling Companies, the Collateral
Agent, the Administrative Agent and the Exchange Noteholders.

 

(b)                                 Benefit of Agreement; Third Party
Beneficiaries.  This Agreement and each Servicing Supplement is for the benefit
of and will be binding on the parties to this Agreement and such Servicing
Supplement and their permitted successors and assigns.  Each Exchange Noteholder
and any other party stated in a Servicing Supplement will be third-party
beneficiaries of this Agreement and may enforce this Agreement against the
Servicer.  No other Person will have any right or obligation under this
Agreement or any Servicing Supplement.

 

Section 9.3.                                 Notices.

 

(a)                                 Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                                     for overnight mail, on delivery or, for
registered first class mail, postage prepaid, three days after deposit in the
mail properly addressed to the recipient;

 

(ii)                                  for a fax, when receipt is confirmed by
telephone, reply email or reply fax from the recipient;

 

(iii)                               for an email, when receipt is confirmed by
telephone or reply email from the recipient; and

 

(iv)                              for an electronic posting to a
password-protected website to which the recipient has access, on delivery of an
email (without the requirement of confirmation of receipt) stating that the
electronic posting has been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule A to the Credit and Security
Agreement, which address the party may change by notifying the other parties.

 

22

--------------------------------------------------------------------------------



 

Section 9.4.                                 Agent for Service.

 

(a)                                 Titling Companies.  The agent for service of
each Titling Company for this Agreement will be the person holding the office of
the Corporate Secretary of the Titling Company at the following address:

 

CAB East LLC or CAB West LLC
c/o Ford Motor Credit Company LLC
c/o Ford Motor Company
World Headquarters, Suite 802-A3
One American Road
Dearborn, Michigan 48126
Attention: Ford Credit SPE Management Office

Telephone: (313) 594-3495

Email: FSPEMgt@ford.com

 

(b)                                 Servicer.  The agent for service of the
Servicer for this Agreement will be the person holding the office of the
Corporate Secretary of the Servicer at the following address:

 

Ford Motor Credit Company LLC
One American Road
Suite 2411, Office 212-016
Dearborn, Michigan 48126
Attention: Corporate Secretary
Telephone: (313) 323-1200
Fax: (313) 337-1160

 

Section 9.5.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.6.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for purposes of legal proceedings relating to this
Agreement or any Servicing Supplement.  Each party irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or in the future
have to the venue of a proceeding brought in such a court and any claim that the
proceeding was brought in an inconvenient forum.

 

Section 9.7.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY SERVICING
SUPPLEMENT.

 

Section 9.8.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement or
any Servicing Supplement will operate as a waiver.  No single or partial
exercise of a power, right or remedy will preclude any other or further exercise
of the power, right or remedy or the exercise of any other power, right or
remedy.  The powers,

 

23

--------------------------------------------------------------------------------



 

rights and remedies under this Agreement and any Servicing Supplement are in
addition to any powers, rights and remedies under law.

 

Section 9.9.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 9.10.                          Headings.  The headings in this Agreement
are included for convenience and will not affect the meaning or interpretation
of this Agreement.

 

Section 9.11.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

24

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Servicer and as Lender

 

 

 

 

By:

/s/ Nathan Herbert

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

 

 

CAB EAST LLC,

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

By:

/s/ Nathan Herbert

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

 

 

 

CAB WEST LLC,

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

By:

/s/ Nathan Herbert

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

 

 

 

HTD LEASING LLC,

 

as Collateral Agent

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

President

 

[Signature Page to Servicing Agreement (3d A&R)]

 

--------------------------------------------------------------------------------



 

AGREED AND ACCEPTED BY:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

Vice President

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Custodian

 

 

 

 

By:

/s/ Nathan Herbert

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

 

[Signature Page to Servicing Agreement (3d A&R)]

 

--------------------------------------------------------------------------------